 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Singer Company,Wood Products DivisionandLocal Union2705, United Brotherhood of Carpenters and Joiners of Amer-ica, AFL-CIO.Case 26-CA-2125-2.June 137 1966DECISION AND ORDERAn April 1, 1966, Trial Examiner James F. Foley issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief and the General Counselfiled cross-exceptions and a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andZagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and brief, and the entirerecord in the case, and hereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner, as modified herein.[The Board adopted the Trial Examiner's Recommended Orderand dismissed the complaint.]'We find merit in the General Counsel's exception to the TrialExaminer'sconclusionthat T:lanks was loafing when he was found by GardnerThis finding is unsupported bythe record, is immaterial to our Decision, and, in any event, was neither relied upon bythe Respondent as the reason for the discharge nor raised by it as a defense herein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case, 26-CA-2125-2, was brought tinder Section 10(b) of the NationalLabor Relations Act, as amended (61 Stat. 136, 73 Stat 519), herein called theAct, against Respondent The Singer Company, Wood Products Division, of Tru-mann, Arkansas (herein called Respondent, and sometimes referred to as Com-pany), on a charge filed June 2, 1965, by Local Union 2705, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO (herein called the Union).OnJuly 16, 1965, General Counsel of the National Labor Relations Board (hereincalled the Board), by John J. A. Reynolds, Jr., Regional Director, issued a com-plaint against Respondent, and Respondent filed an answer on July 22, 1965. Inthe complaint, it is alleged that Respondent, by its supervisor and agent WendellGardner, interrogated an employee about his union membership, activities, anddesires, on or about May 1, 1965, at its plant in Trumann, Arkansas, in violationof Section 8(a)(1') of the Act, and on or about May 17, 1965, discriminatorilydischarged employee Elzie Blanks, in violation of Section 8(a)(3) and (1) of theAct, because he joined or assisted the Union, or engaged in other union activity,159 NLRB No. 16. THE SINGERCOMPANY, WOOD PRODUCTS DIVISION221or concerted activities for the purpose of collective bargaining, or other mutual aidor protection.Respondent, in its answer, denied the allegations of illegal conductin the complaint.'A hearing on the complaint and answer was held before Trial Examiner JamesF.Foley, on September 16, 1965, in Memphis, Tennessee.General Counsel,Respondent, and Charging Party were iepresented at the hearing.All parties wereafforded an opportunity to offer evidence, make oral argument, and file briefs.General Counsel and Respondent filed briefs after the close of the hearing.FINDINGS AND CONCLUSIONSI.THE BUSINESS OF RESPONDENTRespondent is a New Jersey corporation, with an office and place of businessin Trumann, Arkansas, where it is engaged in the manufacture of sewing machinecabinets and other type cabinets, and other wood products.During the 12 monthspreceding July 16, 1965, it manufactured, sold, and shipped finished products valuedin excess of $50,000 directly to points outside the State of Arkansas, and duringthat time purchased and received at Trumann, Arkansas, materials valued in excessof $50,000 from points outside the State of Arkansas. I find that Respondent isengaged in commerce wthin the meaning of Section 2(6) and (7) of the Act, andassertion of jurisdiction will effectuate the purposes of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Background evidenceRespondent's plant in Trumann, Arkansas, has, approximately 1,400 employees.The Unionhas been engaged in an organizational campaign at this plant for sometime.The Board has found Respondent to have engaged in Section 8 (a) (1) viola-tions in connection with this campaign and has issued a broad cease and desistorder enjoining this conduct.2In the manufacture at Respondent's plant of cabinets and other wood products,the rough parts are made in the machinery department on wood working machines,and are then sent to the furniture dimension department where they are assembled,and the assembled products are finished.Between the areas of the machinerydepartment and the furniture dimension department is the work location of a sec-tion of the quality control department which inspects the rough,wood parts that aremachined in the machinery department. Its night shift is under the direction ofForeman Wendell Elmer Gardner.He began this assignment-on April 15, 1965.Gardner is a supervisor within the meaning of Section 2(11) of the Act.Heresponsibly directs the work of employees under him, and has the authority to firethem for cause.At the time of the matter before me in this case, Gardner hadtwo employees under him.They were Elzie Blanks, the alleged discriminatee, andJackie Kinnett.3On occasion, Blanks and Kinnett went to the machinery depart-ment to measure parts that had come off the machines. There is no evidence,however, that all the inspection work they had to do could not have been done attheir work tables in the quality control department.There is a restroom in the machinery department area.Two to three hundredemployees on the night and day shifts use it daily. In May 1965, it was eithernew or had been renovated. Employees had written on the walls of some of thestalls in this new or renovated restroom.The writings dealt with union activity,and vulgar or immoral subjects.They could be removed only by painting, as theyIRespondent denied on the ground of lack of knowledge that the Union was a labororganization.However, it did not rebut General Counsel's evidence of the business ofthe Union which showed the Union to be a labor organization within the meaning ofSection 2(5) of the Act,or offer any evidence in support of its denial9I hereby take official notice of the Board's decision inThe Singer Company, WoodProducts Division,153 NLRB922, and the findings therein.s Blanks began his employment with Respondent on September 14, 1964Before hewas made inspector he operated a Bell saw, a grinder saw, a boring machine, and was aclamp operator.Kinnett had been an inspector in quality control about a year and8 months at the time of May 1965, the period in issue 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been done with an indelible ink marking pencil.Respondent had made aneffort to stop the writings on the wall in the restroom of the machinery depart-ment. In May 1964, the head of the furniture dimension department,' at a meet-ing, remarked that the machinery department restroom was being ruined by thewritings, and that anybody caught doing it should be reported.Gardner had theresponsibility of-inspecting themachinery department restroom at the beginningof his shift. 'On May 17, 1965, between 5:30 and 6 p.m., Gardner inspected thisrestroom. ',There was writing on the walls of some of the seven stalls which couldbe removed only by painting. It had been done with a marking pencil.An employee handbook had been issued to employees by the Respondent.Included in the handbook, among other things, was a section entitled"RULESAND REGULATIONS." In this section, Respondent listed 12 acts, and statedthey were "certainly among those which would subject an employee engaging inany of them to discharge or other disciplinary action." Included in the 12 wereacts identified by the numerals 4, 6, and 7.They are:4.Deliberatelyrestricting output, loafing, interfering with, or inducing othersto interfere with efficiency or production.6.Engaging in personal workon Company time without permission.7.Abuse, deliberate wasteor destruction of Company property.B. The alleged 8(a)(1) violationAs stated,supra,it is alleged in the complaint that "on or about May 1, 1965,Gardner interrogated an employee concerning his membership, activities anddesires."Blanks testified that on or about May 1, 1965, Gardner approached himwhile he was at his worktable in the quality control department, and asked him howhe felt about the Union being in the plant, and that he answered he was for it100 percent, and Gardner, turning red in the face, walked away.He then testi-fied that a week later Gardner told him that he was restricted to the area of thequality control department except for going to the restroom and the drinkingfountain, and said at the time of the restriction, that "there was too much talk abouttheUnion going on."Gardner placed the same restriction on Kinnett.Blanksalso testified on direct examination that he talked to 25 to 30 employees aboutbetter wages and working conditions they would receive if they voted for the Union.On cross-examination, Blanks testified that he talked to employees about theUnion before they came in the plant, afterward, and during breaks,4 and talked tothem on working time about the Union only when they asked him questions aboutit.He admitted he knew an employee by the name of Wilma Dale Murphy. HesaidMurphy came to his worktable about May 3 or 4, and asked him about theUnion.He then said he did not recall what he told Murphy.Blanks then denied that he went to Murphy's work station, and'said anything tohim about the Union, or accused him of telling management he was soliciting fortheUnion on working time.He recalled that Murphy came to his worktableabout May 3 ,or 4, before he was restricted, and said something about the foremanhearing that he said something about employees joining the Union, and asked himifhe was still for the Union.According to Blanks, he told him he was for theUnion, and would like to see it get in. Blanks then testified that he had previouslysolicitedMurphy on nonworking time, and that when they were going to lunchthat night (May 3 or 4), he told Murphy that if he had been talking about theUnion, it was his business, and "none of his." In the course of this cross-examination, Blanks denied that Gardner said to him when he restricted him tothe quality control work area that there had been a complaint about the doing ofoutside work on Company premises during work time.He testified that Gardnersaid there had been too much talking going on.He also testified that Gardnerspoke to him separately about the restriction, that he did not talk to him andKinnett about it at the same time.Employee Kinnett testified for the General Counsel to corroborate Blanks' testi-mony regarding Gardner's inquiry to him about the Union on or about May 1,1965.He testified that on or about May 5 or 6, he overheard Blanks say toGardner he was for the Union 100 percent, when Gardner and Blanks were talkingat Blanks' worktable about 5 feet from where he was working.He gave no testi-'The night shift began at 4 p.m. and apparently ran until midnight. There was abreak at 6:30 p.m. of 10 minutes,and alunch period at 9 p.m, presumably a half hour.During the 10-minute break, employees were expected to use the restroom in addition toenjoying a briefrelaxation. THE SINGER COMPANY, WOOD PRODUCTS DIVISION223mony of anything he may have heard which would disclose the context in whichBlanks' statement was made, or whether, it was made in response to a question.Kinnett also testified that he overheard it about a week before Gardner told himand Blanks to do their inspection work entirely within the area of quality controldepartment.Gardner gave this instruction to Blanks and Kinnett on May 7, 1965.Kinnett testified that in late April 1965, he informed Gardner on two occasionsthat there was considerable talk about the Union, and he did not want to getinvolved.The first time Gardner said for him not to worry, that he would watchBlanks.5The next time Gardner did not makeanyreply.According to Kinnett,he was restricted to the work area of the quality control department about a weeklater, and when Gardner restricted him he said that there was some talk about theUnion out in the machinery department.On cross-examination, Kinnett gave the following testimony. In April 1965, itwas he who approached Gardner to tell him about the talk concerning the Union.Gardner did not approach him. Blanks solicited him to join the Union on work-ing time.He knew that Blanks talked to the 30 employees in the machinerydepartment, but did not know whether he did so on working time.He remarkedthat the duties of inspector included 'going to that department and measuring parts.Gardner restricted him and Blanks to the quality control working area the dayafterMurphy and Blanks had a conversation in the hall at which others werepresent.He did not understand the conversation, and did not know whetherMurphy and Blanks were having a dispute. The day after Gardner restricted himand Blanks to their work area, Kinnett asked Gardner whether the complaint wasdirected at him.Gardner testified that May 1, 1965, the day he allegedly asked Blanks about theUnion, was a Saturday, and that Blanks did not work on that day.He deniedhe spoke to Blanks about union activity on May 1 or any date close to May 1.He also denied he spoke to Kinnett prior to May 7 about union activity or men-tioned Blanks in connection with union activity prior to that date.He said thatKinnett kept coming to him in April, and saying that he was not for the Union,and did not want to get messed up in it.He said he did not mention Blanks in theseApril conversations, that the first time he mentioned Blanks to Kinnett was whenthe latter came to him on May 7 after he had restricted Kinnett and Blanks, andasked him if the complaint was lodged against him.He answered it was not, thatitwas lodged against Blanks.Kinnett then asked him if the complaint was aboutthe Union, and he answered y6s, and Kinnett replied that he thought it was.Gardner testified that Deloy Fletcher, foreman in the machinery department,told him that Murphy, one of his employees, complained to him that Blanks wasbothering him at his work during working hours, and expressed the wish it wouldstop as it kept his time down since he could not run the machine when he wastalking.According to Gardner, with F,letcher's permission he went to Murphy, athismachine, and asked him who was bothering him, and he said "Hoppy," Blanks'nickname.Murphy said he was coming to his machine, and talking about unionactivities, and wanting to know if he was going to vote, and if so, which way hewas going to vote.Gardner testified he told Murphy he would 'do something to6 Counsel for the General Counsel showed Kinnett his statement.He was then asked ifhe had anythingelse toadd to his testimony of the conversation.After he read the state-ment, he said "no" Counsel again showed him his statement, and then asked him againif there was anything else.The witness replied that Gardner said he knew Blanks wastalking about the Union. I do not credit this addition to the testimony. Obviously,Kinnett did not wish to include it.General Counsel was closer to impeaching his witnessthan he was to refreshing his recollectionThe statement, which consisted of eightpages, was signed by Kinnett on June 15, 1965, after hewas interviewed at his home bya representative of the Board's Regional Office for a period of 2 hours.A representativeof the Union was present. The statement was written by the Board representative. Itwas a paraphrasing by the Regional Office representative of answers given by the witnessto questions asked by him.Kinnett said it took him 25 minutes to read it. Counsel forGeneral Counsel argued that Kinnett was obviously a reluctant witness.He had sub-penaed him. It is true that he was reluctant to add the additional matter to his testi-mony.However, it does not follow that he was a witness friendly to Respondent, buttestifying for General Counsel under subpena: The presence of the representative ofthe Union when Kinnett was interviewed could well have influenced his making state-ments to the Regional Office representative that he was reluctant to include in hie, oraltestimony.The witness appeared to me to be anxious to be in the good graces of bothsides. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARD',stop Blanks from bothering him. - The next day, at 5 p.m., he talked to Blanks andKinnett at the same time, and told them. they were restricted' to the work area forthe simple reason that business was being carried out in the machinery departmentarea on company time that did not pertain to' the Company.Gardner testifiedthat he had no reason to restrict Kinnett, but thought it would have 'been odd torestrictBlanks and not Kinnett.C. The May 17, 1965, discharge1.Undisputed factsIt is undisputed that Gardner discharged Blanks shortly after 8 p.m. on May-17,1965. It is also undisputed that the events stated in the remaining sentences of the..paragraph, occurred in connection with the discharge.Blanks left the work area-.of the quality control department without disclosing to anyone where he was\_going.6Gardner went looking for him 10 to 12 minutes after he left.Gardnerwent into the restroom in the machinery department, and saw that Blanks was inone of the stalls, and another employee was in the stall next to him.Gardnermade use of the toilet in a stall next to Blanks, or at least flushed it, during theWhen Blanks emerged from the stall, the otheremployee had left, and Gardner was leaning against the washbasin on -the oppositewall directly in front of the door of the stall.After talking to Blanks in connectionwith writings on the door and walls of the stall, and after asking Blanks if he hada grease pencil, and Blanks said he had, Gardner told Blanks he would have tolet him.go.With Gardner's permission, Blanks obtained his lunch pail from the"break" room, and Blanks and Gardner walked to the front gate, and Blanks left.On a prescribed form signed by F. J. Gryson,. identified as department head, thequality control department informed the personnel director of Respondent onMay 18, 1965, that Blanks was discharged on May 17, 1965, for defacing com--pany property, and that the department would not rehire him.Respondent has notrehired Blanks.There was a place on the form for the signature of the foremaninitiating the discharge, but Gardner did not sign it. It was blank.2.Blanks' testimony on direct- examinationOn, direct examination, Blanks testified that about 8 p.m. he went into the rest-room and entered a stall.Employee Will House was in a stall next to the onewhich-he entered. In a second or two, Gardner came in and took the stall next tohis.House left his stall before he left his. So did Gardner.When he finishedand emerged from the stall, Gardner was standing at the entrance to the restroom.He looked into the stall, and asked if he had been doing the writing on the wallsof the stall. - Blanks asked him what made him thirik he had.Gardner then askedhim if he had a grease pencil, and, after Gardner described what a grease pencilwas,7 he said he had one, and that a lot of other employees had them.Gardnerthen said that he thought he had been doing part of the writing on the wall, andhe was going to have to let him go. Blanks tried to tell him that he did not writeon the walls, that he had rubbed writing-off the walls in there, but Gardner saidhe would have to let him go anyway. Blanks said he would have to, get his lunchpail from the break room.He obtained the pail and 'returned:Gardner had histimecard ready.They walked to the gate, and Gardner punched the time of hisdeparture on his timecard.. Blanks also testified on direct examination that hedenied to Gardner he wrote on the walls.8He testified that there 'was writing,mostly about the Union, all over the walls of, the stalls, that he had never been told9 Blanks had been restricted to this work area during working time, except where hehad to usea restroomor wished to obtain a drink at a drinking fountainThe restroomfor him and Kinnett was the one in the machinery,, department.7 Blanks had in, and clipped to,, his shirt pocket on May 17, 1965, 'a medium sizedpencil consisting of a black case with clip, and a lead made of a soap material,white incolor.The lead could be extended from the caseto write with,or withdrawn into thecase, by turning the top.Writing done with this pencil could be erased with cloth, soap,and water.It is identified as a grease pencil.,-9,8,In response to counsel for General Counsel's question on direct examinationwhether_hej wrote on the restroom walls? Blanks answered,"No, sir—not that I know of."Counsel did not ask him if he wrote on the door, and Blanks made no reference in hisdirect examination to any writing on the door.He did not deny he wrote on the door. THE SINGER COMPANY, WOOD PRODUCTS DIVISION225hiswork was unsatisfactory, or received a written or oral warning about his work,and that he had received raises, the last one being for 10 cents which he receivedabout 2 or 3 months before he was discharged.3.Blanks' testimony on cross-examinationOn cross-examination, Blanks testified that in his inspection work in the qualitycontrol department he marked with chalk defects on the rough stock that had beenmachined on the woodworking machines in the machinery department, that agrease pencil was used only on finished stock, and he had no use for it in his workunder Gardner. In regard to the grease pencil, he further testified that it wasgiven to him about a month before May 17, that he always carried it on the job,and would have it when he had to inspect finished material, that he had it in hisshirt pocket in the restroom on May 17, and when he came out of the stall Gard-ner and he talked about it.He testified that he had not been using it, and hadnot removed it from his shirt pocket.Counsel for Respondent handed Blanks a sheet of legal size lined yellow paper,and asked him to print thereon the words,The bosses here are mighty mean trying to win your vote with a coke machine.Blanks printed the words with a ball point pen on the paper in response to therequest.He misspelled the word machine by spelling it mechine.He interspersedsmall letters among capital letters in most of the words.He began the word"here" with a small letter, and began all the others with a capital letter.Respondent's counsel asked Blanks if he saw such a writing on the door of thestallhe occupied on May 17.He answered he did not read any of it.He wasasked if he denied writing the words on the wall.He denied he did.He wasasked if he saw the writing on the wall when he was sitting on the commode.Heanswered that he may have seen it, but did not read it.He then testified that thewords were written in white, and that he offered to rub them off the door whenGardner said he saw him write them on the door.He was asked if the wordmachine was not spelled mechine on the writing on the door, and he answered hedid not know.Counsel for Respondent then showed Blanks a photograph of apart of the door of the stall he was in on May 17 with the above writing on it,and asked him if the writing was not what he saw on the door of the stall whenhe occupied it, and Blanks answered he believed it was.9Counsel asked Blanks ifhe could account for the spelling of machine as mechine in the writing on thedoor as wellas inthe writing he had printed on the yellow paper.He replied hecould not, and asked counsel whether a number of others could not have made thesame mistake.Counsel for Respondent then asked him if he saw the writing on thewall, and he answered, "yes, I seen it on the wall." 10Blanks also gave the following testimony on cross-examination.He went tothe restroom at 7:50 p.m., and Will House was there when he entered.He wasin the restroom 5 minutes, that it took a few minutes to walk there from hisstation.While he was in the stall, he saw Gardner enter. Blanks and House talkedabout the Union.They were saying that they would have better pay and workingconditions if the Union was in the plant.Coke machines were being placedaround the plant at the time, but he did not talk with House about Plant ManagerCrozier's order directing their installation, although he did discuss the order withKinnett.iiGardner used the stall next to Blanks'.He was there a second only0 The letters in the printed words in the photograph were all capital lettersThe wordbosses was spelled "ROSES," and the word machine was spelled "MIaCHINE."10Counsel for Respondent,apparently in error,kept identifying the writing as writingon the wallinstead ofon the door, and Blanks continued to deny he wrote it on the wall,although he admitted he saw it on the doorTheissue iswhether he wrote it on the doorwhen he was sitting on the toilet. It will be noted that at the hearing Blanks did notdeny lie wrote the matter on the door.He testified that he denied to Gardner on May 17that he wrote on the door.ll The record is silent of direct testimony disclosing whether Gardner overheard theconversation between Blanks and House.Blanks testified on direct examination thatGardner came in the restroom a second or two after he didAs will be seeninfra,Gardner testified there were Blanks and another employee in two of the seven stalls whenhe entered,and that when he saw Blanks in one he went outside the restroom to ."it forhim.243-084-67-vol. 159-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe did not know where Gardner went after he left the stall.He stayed in thestall 4 minutes after Gardner left.Gardner was 6 to 8 feet from the stall whenhe emerged.He did not close the door, but left it open.Gardner did not go inthe stall, but looked it all over, "inside, and on the doors and all."Gardner askedhim if he wrote the writing on the door, and he denied he did.He did not sayimmediately thereafter, "Well, I did write it, and I will erase it."He knew, andhad been told, there was a rule against "defacing of Company's property."Whenhe was seated on the toilet, he could reach the door and any part of the stall.4.Gardner's testimony on direct examinationGardner testified that neither Blanks nor Kinnett had any occasion to use agrease pencil, that this kind of pencil is used on finished products only, and noproduct inspected in his department was a finished product. Its mark on a roughpart would be light and dim.He missed Blanks about 7:30 p.m., on May 17 1965.He was absent 10 to 12 minutes.Gardner went to the restroom in the machinerydepartment, which was new, and saw that two of the seven stalls were occupied.He recognized Blanks' shoes.He walked outside the restroom, waited a minuteand went back in.He then went to the stall next to Blanks, used it, and lookedover the partition into the stall Blanks was using by stepping up on the toilet withone foot.Blanks was sitting down, and writing on the left hand, side of the door,three-quarters of the way down.He observed him writing the words "The bosses."He stepped down, went to the washbasin, directly in front of the stall, Blanks wasusing, and a minute later Blanks came out.Gardner pulled the door back, saw therest of the writing, and asked Blanks if he wrote it.The writing was in white,-and it was written with a grease pencil.Blanks denied writing it.Gardner toldhim he saw him writing the first two words, and knew he did the rest of it.Heasked him if he had been writing on the walls previous to that time, and Blanks saidno.Finally, he admitted he wrote the words on the door.He said, "Yes, I wrotethat, but not any more here" and that he would erase the words.Gardner toldhim to leave them there.There were writings on the walls.They were: "VoteUnion," "Vote No," and "Vote Yes for better wages." Blanks then said, "Whatare you going to do," and Gardner said "I am going to let you go." Blanks said,"Well, I have been expecting it."Gardner discharged him for defacing companyproperty.He did not tell him why he discharged him. Blanks said he had toget his lunch pail, and while he was getting it, he wrote out a pass for him, andbrought him to the front gate.He gave as a reason for firing Blanks, "DefacingCompany property." 125.Gardner's testimony on cross-examination and redirect examination.On cross-examination by counsel for General Counsel, Gardner gave thefollowing testimony.Gardner never reprimanded Blanks for the quality of his work.His work wassatisfactory after he restricted him to the quality control department work area.Two to three hundred employees used the machinery department restroom duringthe day and night shifts.He attended a meeting of supervisors in May 1964concerning writings and drawings on the walls in restrooms.The cabinet depart-ment superintendent said that the bathroom in the machinery department wasbeing ruined.He instructed the supervisors to watch the bathrooms, and if theysaw anyone writing on the walls, "to have them reported to the departmentheads."He did not say to have them fired, just to have them reported.Gardnerhad never fired an employee for writing on the restroom walls prior to firingBlanks.He never gave Blanks or Kinnett a warning they would be fired forwriting on the restroom walls.Gardner went into the machinery department restroom to see if Blanks wasin there."He seemed to be away from his area a little longer than it shouldhave taken him."Gardner thought he could be loafing, and was checking on himto see if he was.His only knowledge that Blanks had been loafing in the pastwas in connection with his talking to Murphy.He had never caught him loafingbefore.Itwas permissible for Blanks to go to the restroom, or to obtain a drinkof water, during working hours.12William Cooper,personnel director of Respondent,testified that the notice to himby the quality control department dated May 18, 1965, that it had discharged Blanks onMay 17, 1965,supra,was part of the files of the personnel director.The reason on thenotice for Blanks' discharge was, "Defacing Company property." THE SINGERCOMPANY, WOOD -PRODUCTS DIVISION227During Gardner's employment as foreman by Respondent,he discharged abouthalf a dozen employees in addition to Blanks.He discharged them for poorwork,refusing to work,and absenteeism.Gardner knew that prior to the timeBlanks was in the stall there was writing on its walls.He knew that the writingwas about the Union or union activities.He inspected the bathroom every dayat 5:30 to 6 p.m., and had,on occasion,wiped writing off the inside of the stalls.The writing with a grease pencil could be fairly easily rubbed off,that is by"soap,water and rag."There was writing on the walls that referred to otherthings, but Gardner did not think that"a lady would like to hear it."He watchedthe stalls to see if he could find the persons writing in them, but never foundanyone doing it, except Blanks.He first found writings about the Union on thewalls of the cell Blanks used in the latter part of April.The writings about theUnion that had been on the walls when he saw the writing on the door, couldnot be erased as they had been made by an indelible ink marking pencil.Thewalls would have to be painted to eliminate them.On redirect examination,Gardner said that he inspected the machinery depart-ment restroom at 6 p.m., on May 17, and at that time the writing on the doorof the stall Blanks used was not there.He also said that the walls had beenrepaintedmany times.6.Testimony-of Personnel DirectorWilliam CooperThe form on which the quality control department informed the personneldirector that Blanks had been discharged was received in evidence throughWilliam Cooper, Respondent's personnel director.He testified that it was partof the records of the personnel director.As previously stated,supra,this formwas signed by F. J. Gryson, the head of the department of quality control, wasdatedMay 18, 1965, and stated thereon that Blanks was discharged on May 17,1965, for defacing company property, and would not be rehired.There was aspace for the signature of the foreman initiating the discharge, but Gardner didnot sign it.Also received in evidence through Personnel Director Cooper was a notice datedOctober 26, 1964, to the personnel director signed by William Ragsdale, depart-ment head of department 24, that employee J. M. McKeel, a sander, was dis-charged October 26, 1964, for "Writing on Wall in Men's Rest Room," andwould not be rehired.The notice was also signed by , Foreman J. Collier.Thenotice was on the same form as' the notice of Blank's discharge.The space onthe form for the inclusion of the reason for discharge had beside it in additionto the word"Reason,"thewords"IncludeNo.ofWarnings"in parenthesis.Neither the notice of Blanks discharge nor of McKeel'sdischarge contained anyinformation that a warning was or was not given.Cooper testified that to his knowledge employee McKeel 'received no warningexcept by the publication of the company rule.Cooper also testified that onreceiptof the notices of McKeel'sand Blank'sdischarges,hisdepartmentremoved their names as employees from the payroll and other records.Hetestified further that he was aware that employees were writing on the restroomwalls, that the writings also dealt with subjects other than the Union,and thatRespondent had attempted to discover the employees doing the writing in orderto discourage it.He did not know whether his files contained other notices ofdischarges for defacing company property,or writing on restroom walls, as heobtained the notice of McKeel's discharge only in response to a request that hefind one such notice.D. Analysisand concluding findingsAlleged discriminatee Blanks, General Counsel's chief witness, was less thancandid while testifying on direct examination.He did not disclose that theimportant part of his conversation with Gardner on May 17, 1965, in themachinery department restroom dealt with a writing done witha grease pencilon the inside of the door of the stall he had beenusing.His testimony wasslanted to give the impression that Gardner questioned him only about writingon the walls of the stall.As the full context of the testimony discloses, Gardnermainly questioned him about the writing on the inside of the door, that had beendone with a grease pencil, and accused him of writing it.Gardner only inciden-tally asked him if he had done any of the writing on the walls. The writing onthe walls had been done with an indelible ink marking pencil, and could not beerased except by paint.Gardner readily testified that he hadseenthiswriting 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the walls when he inspected the stalls sometime between 5 and 6 p.m. onMay 17,an hour to an hour and a half prior to the time Blanks used the stall.Counsel for- the General Counsel on direct examination of Blanks undoubtedlygave special emphasis to the writing on the walls,and made no reference to anywriting on-the door, because it had not been';disclosed to him that the writingon the'door was in issue. In good faith,he setup the moment of truth whenhe asked Blanks if he had written on the walls. Blanks piously said no. Counselfor General Counsel did not ask him if he had written on the door. Blanks didnot deny under oath either on direct or cross that he was the writer of the wordson the inside of the door.'-As previously stated, I do not consider Kinnett as-a reliable witness.Histestimony on direct and -cross-examination discloses that he'was anxious to 'avoiddispleasing either side,and his testimony,consciously or unconsciously, -wastailored to that end.In evaluating Gardner's testimony,both substantive - anddemeanor,against the substantive and demeanor testimony of Blanks and Kinnett,Ifind him the more credible witness.But this does'notmean that I haveaccepted everything in' his testimony,or have rejected everything in the testimonyof Blanks and Kinnett.13-Contrary to Blanks' testimony,Gardner did not ask him on May 1, 1965, ifhe was for the Union.May 1 was on a Saturday,and Blanks did not work onthat day.The next day in May the question could have been asked by Gardner,if it was, was Monday, May 3, or Tuesday,May 4. Blanks testified this was theday that Murphy came to his work station, and said that Fletcher, machinerydepartment foreman,had-heard that Blanks had said something about employeesjoining the Union, and asked him if he was still for the Union,and he answeredthat he was,and would like to see'itget in.Kinnett's corroborating testimonyis that he saw Gardner and Blanks talking on May 6 or 7, about a week priorto the',time he and Blanks`were restricted to the quality control work area, andoverheard Blanks say he was for the Union 100 percent.The restriction occurred on May 7, 1965.IfKinnett saw Blanks engaged ina conversation a week earlier,during which he made the above statement, ithad to have been held onMay: 3, or atthe latestMay 4. Kinnett gave no testi-mony that would disclose the context in which the statement was made, or whethertherewas a question to which the statement was a response.Gardner deniedhaving any knowledge of Blanks' union activity prior to being apprised on May 5by Fletcher-of Blanks' incident with Murphy.He also denied referring to- theUnion in the April 1965 conversations initiated by Kinnett in which the lattervolunteered.that union activity was going on;' and said he did not wish to getinvolved in it, or in any conversations he had with Blanks in May or any othertime, or in the conversation he had with Kinnett on May 7 when he restrictedhim to the quality control work-area.He testified that later,on May 7, in responsetoKinnett'squestions,,he said that therestrictionwas aimed at - Kinnett,and it had to do with the. Union.It is to benoted that while Kinnett testified that Gardner said to him' in the first conversa-tion'inApril that he would watchlBlanks, his testimony shows he madeko. men-tion to Gardner inthe conversation of Blanks as the one engaged in the unionactivity.It is highly doubtful he would"finger"'the only other rank-and-fileemployee in quality control. ----Blanks' testimony that during the lunch period or break at 9 p.m., on May 3or 4, he told employee Murphy that if. he spoke to employees about the Union,itwas his business,and not Murphy's, and Kinnett's testimony'that,on May 3or 4, Blanks and Murphy had a conversation in the hall near the machinerydepartment and the quality control department,with other employees present,and he did not know if they were having a dispute, when considered with Blanks'testimony of what Murphy said to him at his worktable earlier on this date, leavethe inference that Blanks and Murphy could Well have had heated words duringthis earliermeeting, and Murphy could have left the conversation red facedafterBlanks accused him of informing Fletcher about his union activity, andsaid to him that he was still 100 percent for the Union coming in.It is notdifficult to visualizeKinnett as having the mistaken belief at the time of thehearing that it was Gardner he saw, and not Murphy.After consideration of the substantive and demeanor testimony of Blanks,Kinnett,and Gardner,I credit Gardner's testimony,and do not credit Blanks''-SeeN.LR.B. v. UniversalCamera Corporation,179 F.2d 749, 754 (C.A. 2), reversedon other grounds340 U.S. 474. THE SINGERCOMPANY, WOOD PRODUCTSDIVISION229and Kinnett's testimony.I;conclude and find that General Counsel has notproved by the preponderance of the evidence on the record considered as awhole, that Respondent by Gardner interrogated Blanks on or about May 1,1965, about his union membership,activities,and desires,in violation of Section8(a)(1).Itdoes not follow-as a foregone conclusion that,ifone'has engagedin, illegal conduct in the past,he shall repeat the illegal conduct or engage insimilar or related illegal conduct.14,The DischargeBlanks left his work station sometime 'between 7:30 and 8 `p.m., on May 17,machinery department and entered one' of the stalls.Approximately 17 minuteselapsed from the time Blanks left his work station to the beginning of his con-versationwithGardner in the restroom.Ten to twelve-minutes had elapsedwhen Gardner went looking for. Blanks.Adding the 2 . or 3 minutes Blankstestified it took to go'to the restroom froin the quality control work area, 3 or 4minutes elapsed between Gardner's entry to the' restroom and- the beginning ofthe" conversation. 15I have studied the,style; and shape of. the letters Blanks made on the sheet oflined legal sized 'paper on September 16,1965, when he testified, and have com-pared the style and shape with the style and shape of the letters in the photo-graph of the writing that was on the inside of.the door of the stall in the restroomthat Blanks emerged from on May 17, ,1965, when ,Gardner was waiting for him.I'find the style and shape of both set's of letters to be the same. I give no signif-icance to the fact that the words in the writing on the yellow sheet had smallletters' interspersed between capital letters,while the words in the photographwere all in. capital letters.Blanks' lack of candor on the witness stand discloseshim to be capable of endeavoring to conceal"his May 17 authorship by the useof" both `small and 'capital, letters, in the writing on the yellow paper.Thein theMay 17'writing, andin two,capital letters and four small letters in'the"yellow paper writing, are; identical.Bosses was mispelled BO,SES in the May 17writing, and correctly 'spelled'in the September, 16, 1965, writing.. Butthe words are otherwise the same, and Blanks could have -easily learned to "spellthis'word correctly between May 17 and, September 16.''Added to the evidence of the, similarity of style and shape of the letters, isthe evidence that the'.words were written with a grease pencil, and 'Blanks hada grease pencil; in the pocket of his 'shirt, which he claimed was given to himby, some unknown person about April 17, but admitted was not needed in-hiswork; the `subject of the 'writing was the installation of Coke machines. byRespondent to combat organizational activity, which Blanks had discussed withKinnett;Gardner's testimony that he saw Blanks writing the first two words"THE BOSES," that the writing was not on the door when he inspected the stallbetween 5-and 6' p.m., and"that Blanks admitted to him that he wrote the writing;and Blanks' failure to deny under oath on September, 16 -he' wrote the words onthe door, although he denied he wrote them or any other words on the walls.This evidence persuades me, and I ' so find, that Blanks wrote on the inside ofTHE, BOSES HEREARE MIGTY 'MEANTRYING TO WIN YOUR VOTEWITH A COKE MECHINE 1614N L R.B v.Southern Transport,Inc,355 F.2d 978(C.A. 8).15I find that on the record considered as a whole Blanks solicited Murphy with respecttomembership in the Union during working time on May 3 or 4, 1965.I do not findthat the solicitation was necessarily at Murphy'smachine as Respondent contends, inview of Blanks'categorical denial that he did not solicit Murphy at his machine, andRespondent's failure to call Murphy as a witness, and its reliance on the hearsay testi-mony by Gardner of what-Murphy and Fletcher-told Gardner about the solicitation.' Ialso find that while there is some evidence that Gardner overheard Blanks soliciting Housein the restroom,it is less than substantial and would not support a finding he did over-hear the solicitation.19 SeeCitizens Hotel Company,d/b/a TexasHotel, 131 NLRB 834,840, enfd.313 F 2d708 (CA. 5) 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDRules 4 and 7 in Respondent's Employee Handbook forbid,"Deliberatelyrestricting output,loafing,interferingwith or inducing others to interfere withefficiency or production,"and the"Abuse, deliberate wasteor destruction ofCompany property."The narrative accompanying these rules contains the warn-ing that a violation of the rules may result in discharge or other disciplinaryaction.Blanks had knowledge of these rules.Gardner, Blanks, and Kennettperformed the important job of checking the rough parts made in the machinerydepartment before they were passed on to the furniture dimension departmentto be assembled, and the assembled products finished.The absence of Blanksfrom his job could cause a bottleneck in the passing of the parts from one depart-ment to the other.Blanks had been restricted to his work area, but free toutilize a reasonable time to go to the restroom or the drinking fountain.Gardnertestified he was of the opinion that Blanks was gone a little longer than neces-sary, and might have been off loafing in view of the incident about May 3 or 4when Blanks talked to employee Murphy.He went looking for Blanks, andfound him in the restroom.He waited outside the restroom for him, and whenhe did not come out, he went back in, used the stall next to the one Blanks wasin, and looked over the partition. I find that Gardner saw Blanks occupied withwriting the above expression with a grease pencil on the inside of the stall doorwhich-was directly in front of him, and which he could reach without effortfrom where he was sitting.Blanks was both loafing and writing on the door ofthe restroom stall.It is not conclusive that a respondent who has violated the Act is guilty there-after of every violation with which he is charged.A finding of a violation muststillbe supported by substantial evidence.17Here Blanks actually engaged inthe conduct for which Respondent claims he was discharged.While the noticeof discharge to the personnel director, which was signed by the departmenthead, but not by Gardner, listed-'defacing company property as the reason forthe discharge, the record would support the finding that if the discharge was notdiscriminatorilymotivated,itwas'for loafing as well as writing on the restroomdoor.Gardner gave no reason to Blanks when he told him he would have tolethim go after his conversation with him about the writing on the door. Buthe had started out to look for Blanks to see if he was loafing.He was loafingfor a few minutes in addition to writing on the door.The question that bothers me at this point is:Why did Gardner go lookingfor Blanks on May 17 after the latter had been absent only 10 to 12 minutesfrom his worktable? I can visualize a situation where the rough parts weremoving from the machinery department to the furniture dimension departmentin substantial quantities,and sincethey had topass inspectionby thequalitycontroldepartment before they reached that destination, a bottleneck wouldoccur if the complete crew of Gardner,Blanks, and Kinnett was not continuouslyon the job except for the minimum of reasonable time it took to use the rest-room or go to the drinking fountain.Respondent offered no testimony that sucha situation existed, that Blanks presence was needed, or that Gardner had gonelooking for him so that the parts could be kept moving to the furniture dimen-siondepartment, and a bottleneck avoided.Gardner, on the other hand, testified that since May 7, when Blanks wasrestricted to his work area, he had complied with the restriction, the quality andother factors of his work were satisfactory, and he had not reprimanded him forany reason.Blanks' employment history showed him to be an able and willingworker.Gardner's only explanation was that Blanks' absence for 10 to 12 minutescaused him to have the opinion that he might be loafing, in view of his loafing inthe earlier part of May when he solicited Murphy in connection with the organiza-tional activity of the Union, and for which he was restricted to the quality controldepartment area on May 7.May 3 or 4 when the solicitation occurred, was about2 weeks prior to May 17, the day when Gardner went looking for Blanks, andfound him writing on a door in the restroom and discharged him. The procedurethat a supervisor would ordinarily follow in these circumstances would be to keephis weather eye out for the return of Blanks, but not to leave the highly importantjob he had in quality control.Taking into account the 2 or 3 minutes it took togo from the quality control area to the machinery department restroom, Blanks hadnot been absent an unreasonable length of time.Gardner would not have gonesearching for him unless some special motive impelled him to do so.17Y L R R v Southern Transport Inc355 F 2d 978 (C A 8) THE SINGERCOMPANY, WOOD PRODUCTS DIVISION231The Board inThe Singer Company, Wood Products Division,153 NLRB 922,18found that the Union beganan organizational campaignatRespondent'splant inJanuary 1964, and that Respondent in connection with this campaign interrogatedemployees about it and criticized and threatened them with -supporting it, andapplied a longstanding rule againstdoingpersonal businessor outsidebusinessduring workinghours, or posting or distributing posters, bills, notices, or otherprinted matter except as authorized, in such a way as to ban solicitation or otherunionactivity on nonworkingtime as well as onworking time.The Board foundthat the interrogation, threats, and broad rule in view of the way it was appliedviolated Section 8(a)( I) of the Act.The Board also found that in connection withthe organizationalcampaignof the Union, Respondent discriminatorily dischargedfour employees in violation of Section 8(a)(3) and (1) of the Act.The Boardconsidered as pretextual the reasons advanced by Respondent for firing employeesPalmerand Lyle.Respondent, which knew of Palmer'sunionaffiliation, claimedthat his discharge was for passing a union button to another employee at work.Palmer, who had been wearing a union button for a week, took a fewminutes ofworking time to pass a union button to a lady employee who worked 4 feet away.Respondent claimed that Lyle was discharged for soliciting union membership whenatwork.Lyle asked employee Donahue for the union card he had given him,while he was at the drinking fountain, and Donahue was behind him, and handedDonahue a pencil for him tosign itbefore he returned it to him.Palmer's supervisor took no action against him until he found it was a unionbutton he- saw Palmerpassingto the lady employee.He then instructed his fore-man to discharge him.The foreman did discharge Palmer, and for the stated rea-son he was soliciting during working hours.The night foreman saw the incidentinvolving Lyle at the drinking fountain, but said nothing.Lyle's direct foreman,a short time later, warned him that he should not do outsidebusinesson companytime.This was the extent of the reprimand.The next day, however, his directforeman, without any explanation for his change of position, told him he was beingdischarged for doing business on company time the day before. In finding thereasons given by Respondent for Palmer's and Lyle's discharges to be pretextual, theBoard also considered the evidence that no one had previously been discharged forviolating the rule against doing noncompany business on companytime, no onehad ever been discharged for a first violation of any rule, and Respondent's Fore-man Watsonsaid in responseto employee Platt's question of how long he wouldlastwearing a union button, "They'll find some way to fire you."It isundisputed that Foremen Gardner and Fletcher had knowledge of Blanks'unionactivityon andafterMay 5, 1965. Blanks had solicited employee MurphyaboutMay 3 or 4 on company time, and had been restricted to his work areabecause of it.Gardner testified that he told Blanks and Kinnett that their restric-tion to the work area was the doing of outside or personal work during workingtime.He also testified however, that he told Kinnett on May 7 that the restrictionwas against Blanks because of hisunionactivity.IfRespondent had acted con-sistentlywith what it had done when Palmer and Lyle were found soliciting forthe Union, Blanks would have been fired on May 6 or 7. However, Trial ExaminerMullin'sDecision had been issued, and it was before the Board on exceptions.Respondent had been found by Mullin to have discriminatorily discharged Lyle andPalmer for conduct similar to the conduct of Blanks.Respondent determined todischarge Blanks for his union activity, but to act warily and with caution to con-ceal the true reason for the discharge. It waited for a time spread between Blanks'solicitation, and the time it 'would discharge him, and for Blanks'to engage inconduct which it could claim pretextually was the reason for the discharge.Two weeks after Blanks' solicitation of Murphy on May 3 or 4, Gardner wentlooking for Blanks in the hope he would find him doing something for whichRespondent could claim was thereasonfor firing him.He found him loafingand writing on the door of a stall in the restroom with a grease pencil. Blanks hadbeen loafing for only a few minutes, and the writing could have been removedeasilywith a cloth, soap, and water.Blanks had not written on the walls thewriting that had been done with an indelible marking pencil, which could beremoved only by painting.Absent its union animus, Respondent would not havedischarged Blanks for loafing, for the 2 or 3 minutes, he loafed was within aThe decision was issued on June 30, 1965The Board adopted with modificationsthe decision of Trial Examiner Robert EMullin,TXD-29-65, irhlch he issued onJanuary 28, 1965 232DECISIONS OF NATIONAL LABOR, RELATIONS BOARDreasonable time-for the use of the bathroom.Nor would,ithave dischargedBlanks for the writing as it was not a serious offense when compared with theother writing, and,in any event,Respondent had not given, Blanks a warningagainstwriting,on the doors or walls in the restroom.There is,no evidence ofrecord that Respondent notified employees that,contrary to its prior practice ofwarning employees first, it would discharge employees without notice for violation,of one of-itsrules.The context of the form on which notice was given- to thepersonnel director of Blanks' and McKeel's discharges indicates that the giving ofa-warning before discharge was still part of Respondent's policy.-So does Gard-ner's testimony of the cabinet department head's,statement of what-a supervisorshould do when he found an employee writing on the walls or other areas of arestroom.He said the supervisor should report him to, -the department head.Gardner summarilyfired,Blanks, without first reporting him to Gryson,, the'depart-ment head.I do not give any weight to Personnel Director Cooper's,opinion thatMcKeel was discharged without a warning. It has no basis in-fact or-knowledge,and clearly has no probative.value.i rOn the-,record considered as a whole, and pursuant to the findings, made above,Blanks,for his union activity on May 3 or 4, 1965, followed him on May 17, 1965,looking for:conduct he might commit,which pretextually1 it could claim as thereason for firing him, and having found him loafing and,writing on the door ofa',stall in the restroom,discharged him for his-union activity,and claimed as thereason.for the discharge his writing on the door in the restroom. -I find-,this actof Respondent violative of Section 8(a) (3) and(1) of the Act.19IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of Respondent described in, section I, above, have aclose,, intimate,'and substantial'relation to trade; traffic, and,commerce among theseveral States,,and tend to lead to labor disputes burdening;and 'obstructing corn- -coerce and the free flow of,commerce.V. ITHE REMEDY'Having found that Respondent discriminated against employees in regard to theirhire and tenure of employment!and-their terms and conditions of employment, inamanner-that discouraged membership in the Union,by discharging employeeBlanks, I shall recommend that Respondent cease and desist from'such an unfairlabor practice, and take such affirmative action as appears necessary to effectuatethe purpose.of the Act.I 'shall recommend that Respondent offer Blanks, with-out prejudice to his seniority-and other rights and privileges,immediate and fullreinstatement to his former or substantially equivalent position.:I shall also recom=mend that Respondent make Blanks whole for any loss of earnings he suffered byreason of the discrimination against him, as provided inF.'W.Woolworth Com-pany,90 NLRB 289, with interest at 6 percent per annum,as-provided in IsisPlumbing &Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.Respondent The Singer Company, Wood Products Division, is engaged incommerce within the meaning of Section 2(6) and .(7) of .the Act.2.Local Union 2705; United Brotherhood of Carpenters and Joiners of America,AFL-CIO, is 'a labor organization within the meaning of Section 2(5) of the Act.3.By discharging employee-Elzie Blanks on May 17, 1965, and refusing to rein-state him, Respondent discriminated against him and other, employees in regard toD Lexington Chair Company,150 NLRB 1328;WhitfieldPickle Company,151 NLRB430;N.L.R.B v. Whiten Machine Works,204 F 2d 883 (CA. 1), enfg 100 NLRB 279;N L R.B. v. D'Armigene, Inc.,353 F.2d 406 (C.A. 2), enfg. 148 NLRB 2;N.L.R B. v.Schill Steel'Products,Inc.,340 F 2d 568 (C.A. 5), enfg. 140 NLRB 1164 and 144 NLRB69;Saginaw FurnitureCo , Inc v. N.L.R.B ,343 E 2d 515 (CA. 7), enfg 146 NLRB587; andN.LR.B v GoldenState BottlingCo,353 F 2d 667 (C.A. 9), enfg. 147 NLRB410; andRadio Of71cer8' Union of the Commercial Telegraphers Union-(AH.,Btitl Steam-ship Company)v.N.L.R.B.,347 U S.17, 45-46, 51.; THE SINGER COMPANY, WOOD PRODUCTS DIVISION233their hire and tenure of employment and other terms and working conditions ofemployment,to discourage membership in the Union, and interfered with, coerced,and restrained employees with respect to the rights guaranteed them in Section 7of-; theAct, in violation of Section 8(a)(3) and (1) of the Act.,4.This-unfair.labor practice affects commerce within the meaning of Section2(6) and(7) of the Act.Upon the foregoing findings of fact and conclusions of law, and pursuant to'Section 10(c) of the Act, I hereby issue the following:RECOMMENDED ORDERThe Singer Company, Wood Products Division,its officers, agents, successors, and-1.Cease and desist from:(a)Discouragingmembership in Local Union2705,United Brotherhood ofCarpentersand Joiners of America,AFL-CIO,by the discharge of employee ElzieBlanks, and refusing to reinstate him, for his union activity,or in any other mannerdiscriminating against employees in regard to their hire or tenure of employmentor any other term or condition of employment.(b) Engaging in like or related conduct that interferes with,coerces, or restrainsemployeeswithrespect to their rights to join- or assist unions, or to engage inother concerted activities for mutual aid or-protection,as guaranteed them inSection7 of the Act.2.Take the following action which will effectuate the policiesof the Act:(a)Offer Elzie Blanks, without prejudice to his seniority and other rights andprivileges,Fimmediate and full reinstatement to his former'or substantially equivalentposition,and make him whole for any loss of earnings,including interest,sufferedby_ reason of, the.discrimination against him,in the manner set forth in the sectionentitled"The Remedy."(b)Notify theabove-named employee, if presently serving in the Armed Forcesof the United States,of his right to full reinstatement upon application in accord-ance with the 'Selective ServiceAct and the'UniversalMilitary andServiceAct,as amended,after discharge fromthe ArmedForces.(c) Preserve and, upon request,make available to the Board or its agents, for'examination and copying,allpayroll records,social security payment records,timecards,personnel'records and reports, and all other records relevant and,material to Respondent'scompliance with the provisions of this Order.(d) Post in conspicuous places at its plant in Trumann, Arkansas,including allplaces where notices to employees are customarily posted, copies of the attachednotice marked"Appendix."20Copies of said notice to be furnishedby theRegionalDirector for Region 26 of the National-Labor Relations Board shall,after beingduly signed by an authorized representative of the Respondent,be posted by itimmediately upon receipt thereof, and maintainedby it for 60consecutive daysthereafter in such conspicuous places.Reasonable steps shallbe taken by theRespondent to insure that said notices are not altered,defaced, orcovered by anyother material.(e)Notify theRegional Director for Region 26, in writing,within 20 days fromthe date of the receipt by the Respondent of this Trial Examiner'sDecision and'RecommendedOrder whatsteps the Respondent has takento comply therewith.21IT IS FURTHER RECOMMENDEDthatunless on or before 20 days from the dateof the receiptof this TrialExaminer'sDecisionand RecommendedOrder theRespondent notifies the Regional Director,inwriting,that it willcomply withthe foregoing recommendations,theNationalLabor Relations Board issue anorder requiring the Respondent to take the action aforesaid.20In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be'substituted for the words "a Decisionand Order."21 In the event that, this Recommended Order is adopted by the Board this provisionshall be modified to read "Notify said Regional Director, in' writing, within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith." 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of aTrial Examiner of theNational LaborRelations Board,and in order to effectuate the policiesof the National LaborRelations Act, as amended,we herebynotify our employees that:WE WILL NOTdiscourage membershipin Local Union 2705,United Brother-hoodof Carpenters and Joinersof America, AFL-CIO,by discharging ElzieBlanks, or refusing to reinstatehim, orin any other manner discriminateagainst employees in regardto theirhire or tenure of employment or anyotherterm or condition of employment.WE WILLNOT engage in like or related conduct that interfereswith,coerces,or restrainsemployees with respect to theirrights to join or assist LocalUnion 2705, or any other labororganization,or to engage in other concertedactivitiesfor mutualaid or protection,as guaranteed them in Section 7 of theAct.WE WILL offerElzieBlanks,withoutprejudiceto his seniority and otherrights and privileges,immediate and full reinstatement to his former or sub-stantiallyequivalent position, andmake him whole for anyloss of earnings,including interest,he has suffered from the discrimination against him.All ouremployees are free to become,or refrain from becoming,members ofLocal Union 2705, United Brotherhood of Carpentersand Joinersof America,AFL-CIO or any otherlabor organization.THE SINGERCOMPANY, WOOD PRODUCTSDIVISION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify ElzieBlanks if presently serving in the Armed Forces ofthe UnitedStates of his rights to full reinstatement upon application in accordancewiththe Selective ServiceAct and Universal MilitaryTrainingand Service Act,as amended,after discharge from the Armed Forces.Thisnotice must remainposted for60 consecutivedays from the date ofposting,and must not be altered,defaced, or covered by any othermaterial.If employees have any question concerningthisnotice or compliancewith itsprovisions,they may communicate directly with the Board'sRegionalOffice, 746FederalOfficeBuilding,167NorthMain Street,Memphis, Tennessee 38103,Telephone534-3161.Bausch&Lomb IncorporatedandBeatriceA.Misenar.Case31-CA-106 (formerly 21-CA-6844).June 13, 1966DECISION AND ORDEROn April 15, 1966, Trial Examiner James R. Hemingway issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaged in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a. three-memberpanel [Members Fanning, Brown, and Zagoria].159 NLRB No. 20.